Title: To George Washington from Samuel Adams, Sr., 9 April 1783
From: Adams, Samuel, Sr.
To: Washington, George


                        
                            Sir,
                            Boston April 9th 1783
                        
                        I had the Honor of receiving your Letter of the 29th of March directed to the Speaker of the House of
                            Representatives and myself, which will be laid before the General Assembly at the next Meeting.
                        In the meantime, give me Leave as an Individual to express to your Excellency the most lively feelings of Joy
                            on so happy a Settlement of Peace—your Country will not fail to do Justice to your distinguishd Merit.
                        I pray God, you may long live, to see your fellow Citizens possessing those private and national Virtues,
                            which alone can insure to them the Continuance of those important Blessings, in the Attainment whereof Providence has made
                                you so eminently instrumental. I am most respectfully Your Excellency’s most obedient
                            humble Servt
                        
                            Saml Adams
                        
                    